  Case: 1:14-cv-01748 Document #: 3099 Filed: 02/14/20 Page 1 of 2 PageID #:77466




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re: TESTOSTERONE                                      )
REPLACEMENT THERAPY                                      )        Case No. 1:14-cv-01748
PRODUCTS LIABILITY LITIGATION                            )        MDL No. 2545
                                                         )
This Document Relates To:                                )
Cases Identified on Exhibit A                            )
                                                         )

                           CASE MANAGEMENT ORDER NO. 169
                          (Request to PSC to Notify Counsel Regarding
                         Show Cause Orders and Counsels' Obligations)

        The Clerk is in the process of docketing numerous show cause orders in individual cases

based on the AbbVie Defendants' Motion For An Order To Show Cause Why Cases Should Not Be

Dismissed With Prejudice For Failure To Comply With Case Management Orders No. 126, 144 and

152, which was filed February 12, 2020. See Case No. 14 C 1748, Case Mgmt. Order 168 (Feb. 13,

2020). Each of these orders contains a direction to individual plaintiffs' counsel to promptly provide

their clients with a copy of the show cause order and to promptly certify their compliance with this

direction by the Court. The Court's goal in imposing this directive is to ensure that each affected

plaintiff is fully, and directly, aware of the status of his or her case and the prospect for its imminent

dismissal due to noncompliance with court orders.

        In previous instances where the Court has entered similar orders, there has been somewhat

inconsistent compliance by individual plaintiffs' counsel with the Court's notice and certification

directives. For this reason, the Court requests that the Plaintiffs' Steering Committee (PSC) provide

all counsel (via e-mail or otherwise as the PSC deems appropriate) separate notification, advising

them of the entry of show-cause orders in numerous cases; urging them to check the individual

dockets in cases in which they have filed appearances; and urging them to comply with the Court's

directive to promptly certify compliance.
 Case: 1:14-cv-01748 Document #: 3099 Filed: 02/14/20 Page 2 of 2 PageID #:77467




       IT IS SO ORDERED.




                                              MATTHEW F. KENNELLY
                                              United States District Judge

Date: February 14, 2020
